     Case 17-11596        Doc 78      Filed 03/01/19 Entered 03/01/19 11:28:46                 Desc Main
                                        Document     Page 1 of 6


                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re: DEARBORN ADVISORS, LLC                          §        Case No. 17-11596
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David R. Brown,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                              Dirksen Federal Building
                                               219 S. Dearborn Street
                                                  Chicago, IL 60604
         Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 11:00 AM on 03/29/2019 in
Courtroom 240, Old Kane County Courthouse, 100 S. Third Street, Geneva, IL 60134. If no objections are
filed, upon entry of an order on the fee applications, the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.


Date Mailed: 03/01/2019                     David R. Brown: /s/ David R. Brown
                                                                                  Trustee
David R. Brown
300 South County Farm Road
Suite I
Wheaton, IL 60187
(630) 510-0000
dbrown@springerbrown.com




UST Form 101-7-NFR (10/1/2010)
    Case 17-11596            Doc 78      Filed 03/01/19 Entered 03/01/19 11:28:46                        Desc Main
                                           Document     Page 2 of 6



                                     UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

In re:DEARBORN ADVISORS, LLC                                §      Case No. 17-11596
                                                            §
                                                            §
                                                            §
                       Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                  The Final Report shows receipts of :                             $                        150,046.63
                  and approved disbursements of:                                   $                         39,905.11
                  leaving a balance on hand of1:                                   $                        110,141.52

              Claims of secured creditors will be paid as follows:

  Claim       Claimant           Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                       Date               Payment
  13S         Barrington               29,809.00                  29,809.00                  17,894.00                 0.00
              Bank & Trust
              Company
              Randall &
              Kenig LLC

                                                Total to be paid to secured creditors:          $                     0.00
                                                Remaining balance:                              $               110,141.52

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - David R. Brown                                              10,752.33              0.00       10,752.33
  Trustee, Expenses - David R. Brown                                              15.66              0.00            15.66
  Attorney for Trustee Fees - SPRINGER BROWN, LLC                              8,533.00              0.00         8,533.00
  Attorney for Trustee, Expenses - SPRINGER BROWN, LLC                           557.52              0.00           557.52
  Administrative Rent - OB I LLC c/o John D Silk                              42,500.00              0.00       42,500.00
  Accountant for Trustee Fees (Other Firm) - Alan D Lasko &                   24,176.50        13,966.20        10,210.30
  Associates, PC

          1
          The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
      Case 17-11596          Doc 78     Filed 03/01/19 Entered 03/01/19 11:28:46                  Desc Main
                                          Document     Page 3 of 6


  Reason/Applicant                                                           Total         Interim        Proposed
                                                                         Requested     Payments to         Payment
                                                                                             Date
  Accountant for Trustee Expenses (Other Firm) - Alan D Lasko                454.83           136.49        318.34
  & Associates, PC

                   Total to be paid for chapter 7 administrative expenses:                $                72,887.15
                   Remaining balance:                                                     $                37,254.37

              Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total          Interim          Proposed
                                                                       Requested      Payments to      Payment
                                                                                      Date

                                                        None

                   Total to be paid for prior chapter administrative expenses:            $                     0.00
                   Remaining balance:                                                     $                37,254.37

                In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $47,575.95 must be paid in advance of any dividend to general (unsecured)
       creditors.
                Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments                Proposed
  No.                                                     of Claim                  to Date                Payment
  3A          David R King                               12,850.00                     0.00               12,418.13
  5P          Department of the Treasury                   1,297.23                    0.00                    0.00
              Internal Revenue Service
  6           Illinois Department of                           36.06                   0.00                    0.00
              Employment Security
  10P         Richard D. Mager                           12,850.00                     0.00               12,418.12
  11P         Desiree Waunn                              12,850.00                     0.00               12,418.12
  15P         Wisconsin Department of                      1,378.85                    0.00                    0.00
              Revenue Special Procedures
              Unit
  16          New York State Dept. of                           0.00                   0.00                    0.00
              Labor
  17          State of Florida - Department                 100.00                     0.00                    0.00
              of Revenue Fredrick F.
              Rudzik, ESQ.
  18P         AZ DEPARTMENT OF                              149.99                     0.00                    0.00
              REVENUE




UST Form 101-7-NFR (10/1/2010)
      Case 17-11596           Doc 78     Filed 03/01/19 Entered 03/01/19 11:28:46                   Desc Main
                                           Document     Page 4 of 6


  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
              INTERNAL REVENUE                               2,390.10                     0.00                   0.00
              SERVICE
              INTERNAL REVENUE                                 558.96                     0.00                   0.00
              SERVICE
              INTERNAL REVENUE                                 126.00                     0.00                   0.00
              SERVICE
              Michigan Unemployment                          1,099.80                     0.00                   0.00
              Insurance Agency
              IL Department of Employment                    1,888.96                     0.00                   0.00
              Security

                                                  Total to be paid for priority claims:     $               37,254.37
                                                  Remaining balance:                        $                    0.00

               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $1,513,500.57 have been allowed and
       will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
       timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  1           Barbara A. Crowell                          604,241.91                      0.00                   0.00
  2           Jeffrey Crowell, as Trustee of              105,654.64                      0.00                   0.00
              the Barbara A. Crow
  3B          David R. King                                  8,510.00                     0.00                   0.00
  4           DeLage Landen Financial                      11,339.57                      0.00                   0.00
              Services Att: T Veitz
  5U          Department of the Treasury                     1,060.72                     0.00                   0.00
              Internal Revenue Service
  7           Birch                                          2,907.86                     0.00                   0.00
  8           TPH Healthcare Partners,                     62,318.82                      0.00                   0.00
              LLC
  10U         Richard D. Mager                             73,816.67                      0.00                   0.00
  11U         Desiree Waunn                                22,150.00                      0.00                   0.00
  12          Desiree Waunn                               350,000.00                      0.00                   0.00




UST Form 101-7-NFR (10/1/2010)
    Case 17-11596            Doc 78      Filed 03/01/19 Entered 03/01/19 11:28:46                   Desc Main
                                           Document     Page 5 of 6


  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  13U         Barrington Bank & Trust                     271,500.38                     0.00                       0.00
              Company Randall & Kenig
              LLC

                      Total to be paid for timely general unsecured claims:                 $                        0.00
                      Remaining balance:                                                    $                        0.00

               Tardily filed claims of general (unsecured) creditors totaling $513.37 have been allowed and
       will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
       claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
       interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  14          NYS Dept of Labor State                             0.00                   0.00                       0.00
              Office Campus Bld
  15U         Wisconsin Department of                          487.71                    0.00                       0.00
              Revenue Special Procedures
              Unit
  18U         AZ DEPARTMENT OF                                   25.66                   0.00                       0.00
              REVENUE

                      Total to be paid for tardily filed general unsecured claims:          $                        0.00
                      Remaining balance:                                                    $                        0.00

                Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
       after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
       dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).
                Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
       ordered subordinated by the Court are as follows:

  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment

                                                          None

                                                Total to be paid for subordinated claims: $                          0.00
                                                Remaining balance:                        $                          0.00




UST Form 101-7-NFR (10/1/2010)
    Case 17-11596        Doc 78      Filed 03/01/19 Entered 03/01/19 11:28:46                 Desc Main
                                       Document     Page 6 of 6




                                               Prepared By: /s/ David R. Brown
                                                                              Trustee
    David R. Brown
    300 South County Farm Road
    Suite I
    Wheaton, IL 60187
    (630) 510-0000
    dbrown@springerbrown.com




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
